DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the RCE Amendment filed with the Office on 2 February 2021, regarding the Robert Bosch GmbH application.

Claims 1-21 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, instant claim 6 has been amended to recite a device to electrochemically sequence DNA comprising a redox species, incorporating the limitation, “a thickness of at least one of the edge electrodes is greater than 10 nm”, citing paragraphs [56] and [57] of the instant specification as filed.  The cited paragraphs explicitly state, regarding thickness of the edge electrodes, “[i]n an example embodiment, the thickness x1 of edge electrode 201(1)(a) is about 50 nanometers, the thickness y1 of stack insulator material 204(1) is greater than about 10 nanometers. . .” and “[a]ccording to an example embodiment, device 200 includes a sequence of 20 to 100 electrodes, or 10 to 50 edge electrode pairs 202 and 10 to 50 stacks of insulator material 204, and with a thickness x1 of each electrode in electrode pair 202 at about 50 nanometers, the thickness of insulating layer z at about 0.1 nanometer to about 10 nanometers . . .” (emphasis 
An edge electrode with a 50 nm thickness would be an edge electrode with a thickness greater than 10 nm,  However, the range of thickness from 10 nm < X < 50 nm, which would be includes in the range recited within instant claim 6, is not supported by this stated thickness.  As the support for the entirety of range recited in the within the claims must find support within the written disclosure, the recited an edge electrode thickness “greater than 10 nm” is not supported by the instant specification.  Thus, instant claim 6 is rejected under 35 USC 112(a) for containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  As claims 7-9 ultimately depend from claim 6, they are also rejected for the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Han et al. (US 2014/0326604 A1; hereinafter, “Han”), in view of a US Patent Application Publication to Liu, et al. (US 2010/0327874 A1; hereinafter, “Liu”).

Regarding claim 1, Han discloses an integrated nanowire/nanosheet nanogap and nanopore for DNA and RNA sequencing (Title; which reads on the instantly claimed, “[a] device to electrochemically sequence DNA comprising a redox species”).  Han teaches an apparatus that incorporates a nanowire/nanosheet (105) broken form two parts (110, 111; [0030]), each of which are connected to metal contacts (107, 108) and are used to transduce electrical signal ([0039]; the parts of the nanowire/nanosheet read on the at least one edge electrode”) across a nanogap (125).  Han teaches an electrically insulating film is deposited on top of said nanowire/nanosheet (106; [0028]; which reads on instantly recited “at least one stack of insulator material”).  Further, Han teaches two electrodes (212, 213) to which a voltage is applied to controllably drive a DNA molecule, for example, through the nanogap ([0038], which reads on the instantly claimed, “a pair of DNA translocation electrodes, that includes a DNA translocation working electrode and a DNA translocation counter electrode”).  Han teaches that a nanosheet used in the disclosed apparatus can be in the range from “0.3 to a few nanometers thick” ([0027]; the disclosed range including where, “a thickness of the at least one edge electrode is about 0.5 nanometers”).  Additionally, Han teaches the electrically insulating film of the disclosed apparatus can be “a few to tens of nanometers thick” ([0028]; the disclosed rang including where, “a thickness of each of the at least one stack of insulator material is about 10 nanometer”).  Han also teaches a nanopore (104; which reads upon the claimed, “channel”).
Han does not explicitly teach a side wall with at least one edge electrode along its length and a side wall without edge electrodes along it length.  Additionally, Han does not explicitly teach a distance of 10 nm or less between an edge of at least one edge electrode and a side wall of the channel opposite of the edge of the at least one edge electrode.
However, Liu discloses an apparatus for detecting biomolecule traversing a channel with electrodes ([0007]), wherein is taught an embodiment that 410) having electrodes exposed on one side wall (multi-layer electrodes stacked in nanopores, Figure 4) and the opposite side is without electrodes.  Further, Liu teaches said nanopore channel may have a width in the range from 5 nm – 50 nm, where said width is the distance between the edge electrode and opposite side wall of the nanopore channel ([0038]; Figure 4).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the electrode system within the nanopore, as described in Liu, in placed of the electrodes within the nanopore as taught by Han, with predictable results. 

Regarding claim 3, Han teaches the nanosheet may be single or multi-layer graphene ([0027]), which is a conductive material.  Han teaches the electrically insulating film may be silicon dioxide or aluminum oxide ([0028]), which are dielectric materials.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view Liu, as applied to instant claim 1 above, and in further view of a US Patent Application Publication to Zhu. (US 2015/0028845 A1; hereinafter, “Zhu”).

Regarding claim 2, Han as modified by Liu teaches the limitations of instant claim 1, as outlined above.

At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to adapt the multiple alternating configuration as taught by Zhu into the modified-Han device because it would allow the same DNA base is read multiple times as the DNA base passes through the nanopore (Zhu, [0025]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu, as applied to instant claims 1 and 3 above, and in further view of a US Patent Application Publication to Lindsay, et al. (US 2012/0288948 A1; hereinafter, “Lindsay”).

Regarding claim 4, Han as modified by Liu teaches the limitations of instant claim 1, as outlined above.  Further, Han teaches the electrically insulating film may be formed from silicon dioxide or alumina oxide ([0028]).  Han also teaches the electrode material may be a nanosheet of graphene ([0027]).
Han does not teach the electrode is either titanium nitride or platinum.
However, Lindsay disclose device has electrodes that form a tunnel gap through which the polymer, such as DNA, can pass ([0005]), wherein electrodes may be formed from graphene, or in the alternative platinum or titanium nitride, among other materials ([0086]).


Regarding claim 5, Han teaches the electrically insulating film can be deposited by atomic layer deposition ([0028]), which results in a nano-structured edge electrode.

As to claims 6-9, no prior reference teaches the amended language of the claim.  However, said claims are rejected under 35 USC 112(a), and therefore do not appear in the section of Allowable Subject Matter.

Allowable Subject Matter
Claims 10-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference to instant claims 10-21 is a published journal paper by Debela, et al. (“Electrochemical primer extension for the detection of single nucleotide polymorphisms in the cardiomyopathy associated MYH7 gene” Chem. Commun. 52(4): p. 757-759, 2016; hereinafter, “Debela”), 
Debela teaches labeling of different nucleic acid types with differing redox labels (see Figure 1).  Further, Debela teaches electrochemical detection of the different redox labels during incorporation of the labeled nucleotide by a polymerase by electrochemical solid phase primer extension (Figures 2 and 4).  However, Debela does not teach or suggest the passing of a strand of DNA over an electrode, nor the determination of more than a single incorporated nucleotide (i.e., no determination of a sequence is made).  Both instant independent claims 10 and 17 require the limitations of passing DNA strands over at least one edge electrode and determination of the sequence of said strands.  Therefore, the prior art does not read upon the limitations of either of instant claims 10 or 17.  Claims 11-16 and 18-21 depend ultimately on the allowed independent claims, respectively, and are thus also allowable.

Response to Arguments
Applicant's arguments filed 2 February 2021, regarding patentability of instant claims 1-9 have been fully considered but they are not persuasive.
First, the amendment made to instant independent claim 6 has introduced new matter, and therefore, said claim and its dependent claims are rejected.
Next, as to the obviousness rejections of claim, Applicant alleges four reasons against the obviousness of instant claims 1-5: a) modification 
In Applicant’s arguments it is stated that modification of the Han reference with the teachings of the Liu is an improper combination, as “[m]aking the modifications to Han . . . asserted in the Office Action would defeat the purpose of Han . . . to obtain the benefits of nanopore sequencing” (Remarks, p. 9).  However, as Liu expressly states “[t]he present disclosure is believed to be useful for a variety of applications involving the sensing/detection of biomolecules . . . these applications include gene sequence applications. . .” ([0020]).   Therefore, both Han and Liu are directed at the same aim, use of a nanopore to electrochemically determine the sequence of DNA.  Applicant further argues that the incorporation of the teachings within Liu into the invention of Han are complex and therefore cannot be “merely the ‘simple substitution’ asserted in the Action” (Remarks, p. 9).  To apply a rationale of a simple substitution of one known element for another to obtain predictable results, Office personnel are required to determine (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components – in the instant case, Han teaches all the limitations of claim 1 other than an explicit recitation that a side wall comprises at least one edge electrode along its length and a side wall without edge electrodes along it length and a distance of 10 nm or less between an edge of at least one edge electrode and a side wall of the channel opposite of the edge of the at least one edge electrode; (2) a finding that the substituted Graham factual inquiries may be necessary, in view of the facts of the case under consideration – which no additional findings of objective evidence regarding obviousness are present.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  It is not germane that the substitution has complexion, as long as one of ordinary skill in the art would be able to make the substitution, which is the case with the present teachings of the prior art.
Applicant also argues that the only reasoning to combine the cited references provided is to teach the different components recited within the instant claims, and no articulated reasoning for motivation to combine the teachings is present by the Office.  This is not so, as the rationale for combining the teachings is the simple substitution of one known element for another to obtain predictable results wherein the element known is the electrode configuration in Han, which is substituted with the electrode configuration taught by Liu.  This is an exemplary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Applicant argues that Liu specifically teaches away from using a small channel with small openings due to enormous complications and challenges to device fabrication (Remarks, p.10).  This is not the case.  The recitation point to by Applicant is background describe a problem in the state of the art, which the invention of Liu seeks to solve.  Liu actually teaches embodiments of disclosed invention having nanopore channels with a width in the range of 5 nm to 50 nm, as outlined in the above rejection.
Finally, Applicant argues the reference do not teaches the limitation, “the thickness of at least one edge electrode is greater than 10 nm." (Remarks, p.11).  As outlined in the 35 USC 112(a) rejection above, however, this limitation is not fully supported by the specification. 
Therefore, the Applicants arguments against the rejections are found not persuasive.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
22 March 2021